 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                            Case No. 1:19-cv-01041-DAD-BAM (PC)
12                       Plaintiff,                     ORDER REGARDING MOTION FOR
                                                        STATUS
13            v.
                                                        (ECF No. 10)
14    LADESMA, et al.,
15                       Defendants.
16

17          Plaintiff Daniel Lee Thornberry (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On October 25, 2019, Plaintiff filed a motion inquiring about the status of the instant

20   action. (ECF No. 10.) Plaintiff stated that he had not received any orders from the Court since

21   the filing of his declination and assignment of a District Judge, and requested that the Clerk of the

22   Court research his case and let him know if there had been any orders requiring a response or

23   reply since that time. (Id.)

24          Parties are required to keep the Court informed of the party’s current address, and the

25   Court will then provide notice of all actions which might affect the case as soon as an action is

26   taken in the case. Generally, the Court will not respond in writing to individual inquiries

27   regarding the status of a case. (ECF No. 4, pp. 3–4.) However, the Court will make a one-time

28   exception.
                                                        1
 1          On January 21, 2020, the Court screened Plaintiff’s complaint and granted Plaintiff leave

 2   to file a first amended complaint or a notice of voluntary dismissal within thirty (30) days from

 3   the date of service of that order. (ECF No. 13.) No other orders have been entered in this case

 4   that require a response from Plaintiff. Plaintiff should continue to keep the Court informed of his

 5   current address while this action remains pending.

 6          Accordingly, Plaintiff’s request for the status of this case, (ECF No. 10), is GRANTED, as

 7   set forth above.

 8
     IT IS SO ORDERED.
 9

10      Dated:     January 22, 2020                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
